RYAN, Circuit Judge.
This is an appeal from a decision of the Benefits Review Board of the United States Department of Labor (BRB) affirming an Administrative Law Judge’s (ALJ) decision denying the petitioner’s request for black lung disability benefits. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a). We affirm.
I.
In 1999, an ALJ denied William R. Oates’s claim for black lung benefits, based on an absence of evidence of pneumoconiosis. Oates appealed, and the BRB affirmed the ALJ’s findings in part, but remanded the case to the ALJ for further consideration. The ALJ again denied Oates’s claim, and Oates again appealed. The BRB affirmed, finding there was substantial evidence to support the ALJ’s decision. Oates is now before this court, arguing that the ALJ’s finding that the existence of pneumoconiosis had not been established by a preponderance of the evidence was not rational, supported by substantial evidence, or in accordance with law.
II.
“This Court must affirm an ALJ’s decision so long as it is supported by substantial evidence and is in accordance with the applicable law.” Peabody Coal Co. v. Greer, 62 F.3d 801, 804 (6th Cir.1995). “Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. (internal quotation marks and citations omitted). “We do not reweigh the evidence or substitute our judgment for that of the ALJ.” Tennessee Consol. Coal Co. v. Kirk, 264 F.3d 602, 606 (6th Cir.2001). “Thus, as long as the ALJ’s conclusion is supported by the evidence, we will not reverse, even if the facts permit an alternative conclusion.” Youghiogheny & Ohio Coal Co. v. Webb, 49 F.3d 244, 246 (6th Cir.1995).
*621“Technically, this Court is reviewing the BRB’s decision affirming the ALJ, not the ALJ’s decision itself. Thus, we do not consider whether the BRB’s decision was supported by substantial evidence, but whether the BRB correctly concluded that substantial evidence supported the ALJ’s decision.” Eastover Mining Co. v. Williams, 338 F.3d 501, 508 n. 9 (6th Cir. 2003). The standards of review are the same, however; “[w]e review questions of law de novo, ” but findings of fact are affirmed “when substantial evidence supports those conclusions.” Id. at 508.
III.
After carefully examining the record, we are satisfied that the BRB correctly concluded that the ALJ’s decision was supported by substantial evidence and in conformance with the applicable law. We therefore AFFIRM the decision of the Benefits Review Board.